REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:.
With regards to independent claim 1, 12, 15, 19, several of the features of these claims were known in the art as evidenced by Qi Zhang et al (U.S. PG Pub. No. 2019/0366153) discloses receiving a sequence of pose data associated with a performance of a participant in an event at ¶¶ [0075]-[0077] and FIG. 1A (step 160): “At process step 160, upon receiving or retrieving input data 145 including an input video and a shooter location in a shooter identification frame of the supplied input video, ball and shooter tracking is performed to generate object flow information 165, including a shooter posture flow and one or more ball flows.” 

    PNG
    media_image1.png
    457
    679
    media_image1.png
    Greyscale

See, also, ¶¶ [0084]-[0086] and FIG. 2.
Qi Zhang discloses detecting, based on the sequence of pose data, one or more actions (e.g., “shot events”) performed by the participant at ¶¶ [0079]-[0080] and FIG. 1A (steps 170, 180): “In a process step 170, a ball flow of a basketball thro wn by or from the shooter for a shot attempt is detected or determined … [D]etecting ball movements, player postures, and any relevant events leading up to the shot.” See, also, ¶¶ [0099]-[0100] and FIG. 3 (steps 320, 325): “In process step 320 shown in FIG. 3, several exemplary shot events are detected, for example, a dribble event, a jump event, a catch-ball event, as well as shooter movement in image space. Detected shot events, shooter movement in image space, shooter posture flow, and ball-shoot-from-hand time are used as input 325 to further processing steps 329, 330 and optionally 331, to determine one or more shot analytics.”

    PNG
    media_image2.png
    529
    703
    media_image2.png
    Greyscale

Qi Zhang discloses generating, based on the detected one or more actions, statistics associated with the performance of the participant in the event at ¶ [0080] and FIG. 1A (step 180).See, also, ¶¶ [0149]-[0151] and FIG. 8: “Shot analytics or statistics as shown in table 860 may be divided into different categories, including, but not limited to, shooting information or shot information 862... Derivation of such shot information may require shooter information and events information from table 810.” But, Qi Zhang does not disclose that the statistics associated with the performance of the participant in the event were generated based on a kinetic energy generated by the detected one or more actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668